Citation Nr: 1423473	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of a thoracolumbar spine injury, to include left leg/hip neurological symptoms.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 1971.  He had a subsequent period of active duty for training with the Army Reserve from May 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2009.  A transcript of the hearing is of record.  

In an October 2012 decision, the Board denied the issue currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs and remanded this matter to the Board.  In that JMR, the Parties agreed that agreed that Veteran had met the threshold necessary to trigger VA's duty to provide an examination to assist him in substantiating his claim.  To comply with the JMR, the Board remanded this matter to the RO in December 2013.  It has properly been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's current residuals of a low back injury are the result of an in-service injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a low back injury, including symptoms of his left hip/leg, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In his claim received at the RO in July 2008, the Veteran explained that he injured his hip diving into a ditch while under rocket attack in Vietnam and that over the years his hip became more debilitated.  He provided similar testimony during the DRO hearing.  An October 2008 Personnel Information Exchange System (PIES) response documents that the Veteran served in Vietnam from July 1969 to July 1970.  

The Board finds that his statement is consistent with his service and accepts it as sufficient proof that he incurred an injury during combat in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The in-service element is met in this case.  

A February 2014 VA examination report documents that the Veteran has degenerative disc and degenerative joint disease of the thoracolumbar spine, with spinal stenosis, and left sciatica.  The examiner also determined that the Veteran has no disease or residuals of injury of the left hip or the left knee.  

In a May 2009 report, a private physician, "D.M.," M.D, documented that the Veteran complained of a long history of left leg and hip pain.  Spine x-ray examination showed arthritis at several levels, decreased disc height, and probable foraminal stenosis.  Dr. D. M. diagnosed probable L4 left-sided sciatica, but also possibly L5 and S1.  Dr. D.M. stated that the symptoms experienced by the Veteran were not coming from his hip or knee.  Rather, his left-sided pain and weakness was probably related to nerve impingement in this lumbar spine.  

A July 2009 VA treatment record includes findings of decreased sensation in the left lower leg with tenderness in the left sciatic notch and positive straight leg raising on the left.  The assessment was that the Veteran had left sciatica due to an injury to the left glute in Vietnam.  

The inquiry regarding whether the Veteran's current disability can reasonable be related to service many years ago is a complex one.  The Board has considered the Veteran's statements that his disability is of pathology of the hip joint or left leg.  Although the Veteran is competent to report his symptoms, the question of what pathology is causing those symptoms is a complex one and not determinable by someone who does not have medical expertise.  His opinion as to the origin of his symptoms is not competent evidence.  Based on the expert evidence listed in the above paragraphs, the Board concludes that the disability from which the Veteran currently suffers results from a thoracolumbar spine injury sustained during service.  The present disability element is met in this case.  

Whether the nexus element is met is a closer question so the Board will explain its reasoning in determining that the element is met.  

Service treatment records are evidence unfavorable to a finding that the nexus element is met.  In an April 1971 report of medical history, the Veteran indicated that he had never had had bone, joint, or other deformity, lameness, paralysis, or neuritis, providing factual evidence against his own claim. 

Further, September 1976 and April 1980 examination reports include normal findings with regard to his lower extremities and neurological system.  September 1976, April 1980, and August 1980 reports of medical history include his endorsements similar to those in 1971.  Following service, there is no documented report of lower extremity symptoms or neurological symptoms until 2005.  

At initial inspection, it appears that the Veterans reports of no problems in the 1971, 1976, and 1980 reports of medical history are inconsistent with his assertions since he filed his claim that he has had recurrent left lower extremity symptoms since service.  Those endorsements, without more, would tend to show a lack of credibility in his reports of symptoms since service.  However, there is also evidence that tends to show that the Veteran's reports of recurrent symptoms since his in-service injury are credible and the Board finds such favorable evidence more probative in this regard.  

Also submitted are treatment records from a private physician, R.S., M.D.  A treatment note dated in November 2005 lists a problem as recurrent sciatica left leg.  In a section for subjective complaints, Dr. R.S. recorded the following:  

Back in Vietnam, patient had developed symptoms of left sciatica, worse with a lot of pressure there.  This has been a minimal problem on and off since then, recently, with the death of his mother, has done a lot of plane travel with a lot of unusual sitting and this has flared with increasing point tenderness over the left gluteal area and radiating tingling pain down the posterior left leg to the lateral foot.  

By the end of December 2005, his symptoms were improving and the Veteran reported that he did not feel that he needed more treatment.  In April 2007, he again sought treatment through this provider for recurrent sciatica.  He reported that the past week he felt a twinge in his back when rising from a chair and within 24 hours he had pain radiating down his left buttock and leg.  The physician prescribed the same medication that he had prescribed in 2005.  The Veteran has also submitted records of treatment by a chiropractor in 2006, 2007, and 2008 for sciatica of the left leg.  

The November 2005 records tend to show that the Veteran is credible in his reports of symptoms since service.  It is important that he made his statement regarding Vietnam in the course of treatment to a physician long before he filed his claim of entitlement to service connection in July 2008.  The Board finds that this timing is consistent with the Veteran's reports of onset of pain during service with recurrent problems since then.  

During the May 2009 DRO hearing, the Veteran testified as to the injury he sustained during service.  He stated that, during service, a physical therapist prescribed stretching exercises and that within two weeks the pain was gone and he was able to function normally.  He stated that a few times thereafter, subsequent to service, he had an exacerbation and did the exercises, which caused the pain to go away.  He noted that his mother became ill and he had to travel to see her and that the plane trips caused his hip to start bothering him again in approximately 2002.  He stated that his physician gave him some pain pills and that he subsequently saw a chiropractor who helped him work through the pain.  He indicated that he did not report the hip/leg problem on the service examinations as the examiners indicated that if it were not bothering him he should not report it.  

The Board finds this testimony plausible as to why there are no records of treatment of condition for which he seeks service connection until 2005 and why he indicated in the reports of medical history that he had no problems that would be interpreted a of his lower extremities.  In short, the Board finds the Veteran credible with regard to his reports of recurrent symptoms of his left lower extremity during and since service.  

Requiring expert evidence regarding a nexus, the Board remanded this issue to the RO in December 2013 for a medical examination and nexus opinion.  The Board directed the examiner to provide an expert nexus opinion and directed the examiner to accept the Veteran's account of his injury in service as factual, even though there is no record of it in the service treatment records.  VA provided an examination in February 2014.  The examiner provided the following expert opinion.  

Ordinarily in this case I would have opined that there was insufficient medical documentation to establish a medical nexus between the veteran's complaints, diagnosis and treatment in service circa 1970 and his present complaints and diagnosis.  This would be because of 40 years of interval silence in the medical record.  However, the above direction specifically states "accept the Veteran's account of his injury in service as factual."  I am implying that this means accept the veteran's history of what happened in the last 40 years as factual also.  He reports that he has had persistent but intermittent left hip/buttocks pain with radiation down the leg from the above service injury to approximately 2005 when the symptoms became constant.  He was later surgically treated by a neurosurgeon for spinal related disease in 2010 with initial good effect and some continued improvement.  Thus, in my medical opinion, it is more likely than not that the veteran's problem involves the spine and not the hip or the "pinched nerve in the foramen of the left hip."  If his history is taken as stated, then it is more likely than not that the Veteran has suffered with a left sided sciatica since his Viet Nam injury which ultimately worsened (most likely due to aging effects) and culminated in the spinal surgical procedure noted in the spine DBQ. His current symptoms are documented.

Included in the examination report is a diagnosis of degenerative disc and joint disease with spinal stenosis and left sciatica.  

Here, the Board notes that it did not direct the examiner to accept the Veteran's history of what happened in the last 40 years as factual and the examiner has misread the remand.  Rather, the Board was clear in what it required the examiner to accept as fact.  In this regard, there is significant evidence against this claim.  That being said, as the Board has determined that the Veteran is credible with regard to his reports of symptoms since service (to the extent that he believes he has had this problem since service), and the Board does not wish to delay the adjudication of this case further, the opinion is probative enough.  The examiner's opinion that it is more likely than not that the Veteran's current disability is due to his in-service injury is sufficient evidence for the Board to conclude that the nexus element is met in this case.  Another remand is simply not defensible.

As all three elements of the service connection claim are met, the appeal must be granted.  As this is a full grant of the benefit sought, any error on VA's part as to its duty to notify or assist the Veteran in substantiating his claim and lack of compliance with the Board's December 2013 Remand can be no more than harmless error.  Further delay in this case would be highly unjustified. 

ORDER

Entitlement to service connection for residuals of thoracolumbar spine injury, to include left leg/hip neurological symptoms, is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


